Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 06/23/2022.
Priority
This application, Pub. No. US 2020/0132698 A1, published 04/30/2020, is a § 371 National Stage of International Patent Application No. PCT/US2018/040890, filed 07/05/2018, Pub. No. WO 2019/014044 (A1), published 01/17/2019, which claims priority to US provisional application No. 62/531,525, filed 07/12/2017. 
Status of Claims
Claims 1-23 are pending.  Claims 1, 11, 13, 17, 20 and 23 have been amended, as set forth in Applicant’s amendment filed 06/23/2022.  Claims 1-23 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The objection to the specification is withdrawn in view of Applicant’s amendment of the specification.
II.	The objection to Claims 1, 11 and 13 is withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 1-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims.

Declaration under 37 CFR 1.130(a)
The Declaration under 37 CFR 1.130(a) filed 06/23/2022 is insufficient to 
overcome the rejection of Claims 1-23 under 35 U.S.C. 103 as being unpatentable over Feldman et al., US 2016/0025744 A1, published 01/28/2016, in view of Yoshimura et al., US 2009/0186364 A1, published 07/23/2009; Merriman et al., "Lipid-tuned Zinc Transport Activity of Human ZnT8 Protein Correlates with Risk for Type-2 Diabetes", J. Biol. Chem., 2016, vol. 291, no. 53, pp. 26950-26957, and Bogdanov et al., "Lipids and topological rules governing membrane protein assembly,” Biochim. Biophys. Acta, 2014, vol. 1843, issue 8, pp. 1475-1488, as set forth in the last Office action, because MPEP § 2155.01 teaches that:
“AIA  35 U.S.C. 102(b)(1)(A) provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1) if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a) (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).”  Emphasis added.


Here, the Merriman et al. reference states that: 

    PNG
    media_image1.png
    268
    1044
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    130
    517
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    521
    media_image3.png
    Greyscale
Emphasis added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al., US 2016/0025744 A1, published 01/28/2016 (PTO-892 mailed 12/23/2021), in view of Yoshimura et al., US 2009/0186364 A1, published 07/23/2009 (PTO-892 mailed 12/23/2021); Merriman et al., "Lipid-tuned Zinc Transport Activity of Human ZnT8 Protein Correlates with Risk for Type-2 Diabetes", J. Biol. Chem., 2016, vol. 291, no. 53, pp. 26950-26957 (IDS submitted 01/07/2020); and Bogdanov et al., "Lipids and topological rules governing membrane protein assembly,” Biochim. Biophys. Acta, 2014, vol. 1843, issue 8, pp. 1475-1488 (PTO-892 mailed 12/23/2021).
This rejection is maintained from the previous Office Action.
Claims 1-22, as recited in independent Claim 1, are drawn to:

    PNG
    media_image4.png
    498
    1049
    media_image4.png
    Greyscale


Claim 23 is drawn to:

    PNG
    media_image5.png
    315
    1061
    media_image5.png
    Greyscale



Feldman et al., throughout the publication, and, for example, in Abstract and Claims 1-4, 10, 11, 14 and 17, teach methods and materials providing fluorescence detection of autoantibodies present in individuals who have developed or are at risk for type 1 diabetes.  Provided is a plasmonic chip capable of fluorescence-enhancement of >100-fold.  The fluorescent signal is generated by an anti-human antibody, such as an anti-IgG antibody that is coupled to a fluorophore selected to emit at a wavelength enhanced by the plasmonic chip, for example in the NIR.  The disclosed biosensor comprises (a) substrate, (b) discontinuous gold film applied to the substrate and having plasmonic nanoislands of gold grown on gold seeds, and (c) array of antigens disposed in discrete locations and coupled to the discontinuous gold film, whereby emission from a label bound to an analyte capture agent is enhanced by the discontinuous gold film.  The antigens are at least two of glutamic acid decarboxylase-65 kDa (GAD65), GAD67, islet cell autoantigen 512 (IA512), insulinoma antigen 2 (IA-2), zinc transporter 8 (ZnT8), and human insulin or a fragment thereof.  Protein microarray is printing onto a gold plasmonic substrate on a glass chip (paragraphs [0069]).  Human serum samples diluted with fetal bovine serum (FBS) are introduced to the biosensor surface to capture the specific autoantibodies in the serum (1:10 dilution of human serum in whole FBS; paragraphs [0039] and [0072]).  For the detection, the captured autoantibodies are exposed to a secondary anti-immunoglobulin conjugated with a NIR dye, like IRDye 800, and the label is detected using infrared scanner (paragraphs [0041] and [0053], Claim 25).  Although Feldman et al. do not specifically teach a detection performance in terms of % sensitivity and specificity, as indicated in paragraph [0025], the tests found at least equivalent sensitivity and specificity when compared with RIA, which is generally considered as a very sensitive method:

    PNG
    media_image6.png
    158
    1041
    media_image6.png
    Greyscale



Feldman et al. do not teach the use of proteoliposomes comprising the transmembrane domain (TMD) and the cytosolic domain (CTD) of ZnT8 as a way of providing an antigen probe on a plasmonic gold chip.

Yoshimura et al., throughout the publication, and, for example, in Abstract and Claims 1-4 and 14, teach preparation of recombinant proteoliposomes expressing a membrane protein, especially a transmembrane protein, and their use for detecting autoantibodies in serum samples specifically reacting with the membrane protein.  The liposome of Yoshimura et al. is a closed vesicle including a lipid bilayer containing phospholipids, like phosphatidylcholine or phosphatidylethanolamine (paragraph [0036]).  Detection methods to detect the autoantibodies bound to the membrane protein include enzyme immunoassay (see, for example, paragraphs [0099] and [0114]).
Thus, Yoshimura et al. teach the detection of autoantibodies to autoimmune diseases by applying proteoliposomes presenting an autoantigen.

Merriman et al., throughout the publication, and, for example, in Abstract, teach preparation of a 325R variant of human ZnT8 in proteoliposomes: 

    PNG
    media_image7.png
    622
    569
    media_image7.png
    Greyscale
 Emphasis added.


At page 26953, Merriman et al. teach the proteoliposomes comprising lipids selected from the group consisting of 1,2-dioleoyl-sn-glycero-3-phophocholine; 1,2-dioleoyl-sn-glycero-3-phospho-(1'-rac-glycerol); 1,2-dioleoyl-sn-glycero-3-phophoethaolamine and a combination thereof: 

    PNG
    media_image8.png
    193
    1151
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    192
    758
    media_image9.png
    Greyscale

Emphasis added.


Although Merriman et al. do not expressly teach localization of a transmembrane domain (TMD) and a cytosolic domain (CTD) of ZnT8 in the generated proteoliposomes, it is expected to be identical to the proteoliposomes of the instant invention because, as evidenced Bogdanov et al., since lipids and proteins have co-evolved to follow a set of interdependent rules governing final protein topological organization, membrane protein folding and topogenesis are tuned to a given lipid profile:

    PNG
    media_image10.png
    427
    767
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    113
    540
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    352
    538
    media_image12.png
    Greyscale

Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the proteoliposomes comprising the transmembrane domain (TMD) and the cytosolic domain (CTD) of ZnT8, taught Merriman et al., as a way of providing an antigen probe on a plasmonic gold chip, taught by Feldman et al.
One of ordinary skill in the art would have been motivated to have made and used the proteoliposomes comprising the transmembrane domain (TMD) and the cytosolic domain (CTD) of ZnT8, taught Merriman et al., as a way of providing an antigen probe on a plasmonic gold chip, taught by Feldman et al., because it would be desirable to preserve an active conformation of ZnT8 antigen. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the proteoliposomes comprising the transmembrane domain (TMD) and the cytosolic domain (CTD) of ZnT8, taught Merriman et al., as a way of providing an antigen probe on a plasmonic gold chip, taught by Feldman et al., because the detection of autoantibodies to autoimmune diseases by applying proteoliposomes presenting an autoantigen was well-known in the art, as taught Yoshimura et al.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
At pages 9 of the Remarks, Applicant argues that:

    PNG
    media_image13.png
    363
    1070
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    215
    1047
    media_image14.png
    Greyscale



The Examiner respectfully disagrees because, as indicated above, the Declaration under 37 CFR 1.130(a) filed 06/23/2022 is insufficient to overcome the 103 rejection in view of the evidence on record that Dax Fu and Guy A. Rutter conceived the idea, whereas Chengfeng Merriman and Qiong Huang contributed equally to the work.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641